Title: John Adams to Thomas Jefferson, 30 July 1815
From: Adams, John
To: Jefferson, Thomas


          Dear Sir

Quincy
July 30th
1815
          Who shall
write the history of the American revolution? Who can write it? Who will ever
be able to write it?
          The most
essential documents, the debates & deliberations in
Congress from 1774 to 1783 were all
in secret, and are now lost forever.
Mr
Dickinson printed
a speech, which he said he made in
Congress against the Declaration of
Independence; but it appeared to me very different from that, which you, and I
heard.
Dr
Witherspoon has
published speeches which he wrote beforehand, and delivered
Memoriter, as he did his Sermons. But these I
believe, are the only speeches ever committed to writing. The Orators, while I
was in
Congress from 1774 to 1778 appeared
to me very universally extemporaneous, & I have never heard of any
committed to writing before or after delivery.
          These questions have been suggested to
me, by a Review, in the Analectic Magazine for May 1815, published in
Philadelphia, page 385 of the
Chevalier Botta’s “Storia della Guerra
Americana.” The Reviewers inform us, that it is the best history of the
revolution that ever has been written. This Italian Classick has followed the
example, of the Greek and Roman Historians, by composing speeches, for his
Generals and Orators. The Reviewers have
translated, one of
Mr R H Lee, in favour of the declaration of
Independence. A splendid
morcell of oratory it is; how faithful, you can judge.
          I wish to know your sentiments, and
opinions of this
publication. Some future
Miss
Porter, may
hereafter, make as shining a romance, of what passed in
Congress, while in Conclave, as her
Scottish Chiefs.
          Your friend
durante
VitaJohn Adams
        